FILED IN COURT OF APPEALS
                                                                  12th Court of Appeals District




                                                                 CATHY S. LUSK




                                                                               FILECOPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




3/12/2015                                               COA Case No. 12-13-00253-CR
SULLIVAN, JOSEPH EDWARD              Tr. Ct. No. 007-1018-12                       PD-0270-15
On this day, this Court has granted the Appellant's motion for an extension of time
in which to file the Petition for Discretionary Review. The time to file-the petition
has been extended to Monday, April 13, 2015. NO FURTHER EXTENSIONS WILL
BE ENTERTAINED. NOTE: Petition for Discretionary Review must be filed with
the Court of Criminal Appeals.
                                                                           Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *